                     UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

In re:

Michigan Health Care Corporation,                     Case No. 95-43295-TJT
                                                      Chapter 7
                     Debtor.                          Hon. Thomas J. Tucker
________________________________/

                EX PARTE ORDER APPROVING TRUSTEE’S
              EMPLOYMENT OF PRIVATE DETECTIVE AGENCY

         This matter came before the Court on the Trustee’s ex parte application to

employ private detective agency Assets International, LLC. The Court has

reviewed the application and is satisfied that the same is in good order. The Court

is otherwise fully advised in the premises.

         IT IS ORDERED as follows:

         A.    The Trustee’s employment of Assets International, LLC under 11

U.S.C. § 328 a contingency fee basis of 25% of the value of the cash assets

recovered by Assets International, LLC is approved.

         B.    All compensation sought by Assets International, LLC is conditioned

upon court approval.


Signed on August 13, 2019




  95-43295-tjt    Doc 4819   Filed 08/13/19   Entered 08/13/19 16:18:50   Page 1 of 1
